SUMMARY ORDER

Plaintiff Patricia Curto, appearing pro se, appeals from a decision of the United States District Court for the Western District of New York (William M. Skretny, Judge), granting defendants’ motion to dismiss her complaint. We assume the parties’ familiarity with the underlying facts, procedural history, and specification *94of appellate issues, which we reference only as necessary to explain our decision to affirm.
This Court reviews de novo the grant of a motion to dismiss under Rule 12(b)(6), accepting as true the factual allegations in the complaint and drawing all inferences in the plaintiffs favor. See Allaire Corp. v. Okumus, 433 F.3d 248, 249-50 (2d Cir. 2006). However, “conclusory allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a motion to dismiss.” Smith v. Local 819 I.B.T. Pension Plan, 291 F.3d 236, 240 (2d Cir.2002) (brackets and internal citation omitted). “To survive dismissal, the plaintiff must provide the grounds upon which his claim rests through factual allegations sufficient ‘to raise a right to relief above the speculative level.’ ” ATSI Comms., Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98, (2d Cir.2007) (quoting Bell Atl. Corp. v. Twombly, — U.S. —, 127 S.Ct. 1955, 1965,167 L.Ed.2d 929 (2007)).
We have considered all of Curto’s arguments, and, like the district court, we have construed her pro se submissions liberally. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006) (per curiam). We nonetheless find that the complaint fails to state a claim upon which relief can be granted for substantially the same reasons stated in the district court’s Decision and Order dated March 28, 2005.
Accordingly, the judgment of the district court is AFFIRMED.